— Appeal from an order of the County Court, Suffolk County (Seidell, J.), dated March 11, 1983, which, inter alia, directed that the report of the September/October Grand Jury, Panel III, Tenth Term, 1982, be filed as a public record. H Order affirmed, without costs or disbursements. 11 The Grand Jury was properly charged as to the applicable law and its findings are supported by a preponderance of the credible and legally admissible evidence. Brown, J. P., Rubin, Boyers and Lawrence, JJ., concur.